Citation Nr: 0408783	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether forfeiture of the appellant's rights to Department of 
Veterans Affairs (VA) benefits under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) is proper.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had recognized Guerilla service and Regular 
Philippine Army service from October 1943 to August 1945.  
The veteran died during active service on August [redacted], 1945.  

In an August 2002 administrative decision from Manila, 
Philippines, the VA RO determined that the evidence warranted 
submission of the claimant for consideration of forfeiture 
for fraud under the provisions of 38 U.S.C.A. § 6103(a).  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2003 decision of the Director of the 
Compensation and Pension (C&P) Service, which determined that 
appellant had forfeited all rights, claims and benefits under 
the laws administered by the VA, as provided by 38 U.S.C.A. § 
6103(a).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as 
recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO has not issued a VCAA notice letter to the appellant 
in connection with her claim that forfeiture of her rights to 
VA benefits declared against her under the provisions of 38 
U.S.C.A. § 6103(a) (West 2002) is improper.  

In July 2003 the RO received affidavits from family members 
and members of her community in support of her claim against 
forfeiture.  The appellant submitted an August 2003 
certification from the Office of the Civil Registrar General.  
The RO has not considered this evidence and appellant has not 
waived initial consideration of this evidence by the RO.  In 
addition, the appellant's representative argues that the 
appellant must be provided notice of such evidence in a 
supplemental statement of the case, which includes the RO's 
proposed reliance on such evidence and affords the appellant 
the opportunity to respond.  

Under 38 U.S.C.A. § 6103(a), any person who knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any of the laws 
administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary.  Fraud is defined as an act committed in 
perpetration of one of the above-listed actions.  See 38 
C.F.R. § 3.901 (2001).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  The CAVC has stated that such a standard of 
proof is much higher than the typical claims adjudication 
standard.  In Trilles, 13 Vet. App. at 327, the CAVC pointed 
out that the "beyond a reasonable doubt" standard is a higher 
standard of proof than the "clear and unmistakable evidence 
(obvious or manifest)" standard required to rebut the 
presumption of aggravation under 38 C.F.R. § 3.306(b) or the 
"clear and convincing evidence" standard set forth at 38 
C.F.R. § 3.343(c) required to show actual employability in 
reducing a rating of 100 percent.  

The VA must determine whether the evidence establishes 
"beyond a reasonable doubt" that the appellant knowingly made 
or caused to be made false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the appellant knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).  

In the March 2003 forfeiture decision, the Director of the 
C&P Service determined that the evidence of record in this 
case "clearly establishes" that appellant submitted false 
and fraudulent statements with intent to deceive the VA.  The 
RO has not applied the correct standard of law with respect 
to the issue on appeal or provided the appellant of the 
correct burden of proof and the opportunity to respond.  

In her substantive appeal appellant indicated that she did 
not want to appear at a personal hearing before a Veterans 
Law Judge.  However, she also indicated that she desired a 
personal hearing at the RO before a Veterans Law Judge.  She 
stated that she is "very willing to appear personally" at a 
hearing.  It is unclear whether she is requesting a personal 
hearing before a Veterans Law Judge.  The RO did not clarify 
this.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request appellant 
to specify whether or not she desired a 
personal hearing at the RO before a 
Veterans Law Judge.  If so, appellant 
should be scheduled to appear at a 
hearing before a travel Veterans Law 
Judge as soon as it may be feasible.  
Notice should be sent to the appellant, a 
copy of which should be associated with 
the claims file.
3.  If she does not desire a personal 
hearing at the RO before a Veterans Law 
Judge, the appellant should be asked to 
submit any other information, evidence, 
or argument that may be pertinent to the 
appeal at that time.  The VBA AMC should 
then conduct any necessary development 
brought about by the appellant's 
response.  The VBA AMC should 
readjudicate the issue on appeal, which 
includes a review of the evidence 
obtained since the June 2003 statement of 
the case.  Thereafter, if necessary, the 
VBA AMC should issue a supplemental 
statement of the case, which includes 
notice of all applicable criteria, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims remanded by the Board 
or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

